                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                     NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       PLANNED PARENTHOOD                                 Case No. 16-cv-00236-WHO (DMR)
                                           FEDERATION OF AMERICA, INC., et al.,
                                   7
                                                           Plaintiffs,                        ORDER ON JOINT DISCOVERY
                                   8                                                          LETTER
                                                    v.
                                   9                                                          Re: Dkt. No. 446
                                           CENTER FOR MEDICAL PROGRESS, et
                                  10       al.,
                                  11                       Defendants.

                                  12             In response to Defendants’ discovery request for a “PowerPoint concerning Novogenix
Northern District of California
 United States District Court




                                  13   presented to Plaintiff PPLA,” Plaintiffs produced a nine-page printout of a PowerPoint

                                  14   presentation with seven of the nine slides fully redacted. The remaining, unredacted slides were

                                  15   the cover slide entitled, “Abortion Services at PPLA Board Presentation 2/14/12” and the eighth

                                  16   slide, entitled “Tissue Donation.” The eighth slide appears to discuss a statement by Novogenix

                                  17   about its tissue donation program with PPLA. Plaintiffs redacted the other slides on the grounds

                                  18   that they contain “confidential internal information” that is irrelevant and sensitive. [Docket No.

                                  19   446 at 2.] Defendants Center for Medical Progress, BioMax Procurement Services, LLC, and

                                  20   David Daleiden now move to compel Plaintiffs to produce a full, unredacted version of the

                                  21   PowerPoint presentation. See id. at 1-2.1
                                                 On January 30, 2019, the court ordered Plaintiffs to lodge an unredacted copy of the
                                  22
                                       PowerPoint presentation for the court’s in camera review. [Docket No. 450.] Having reviewed
                                  23
                                       the document in camera, the court denies Defendants’ motion to compel. Consistent with
                                  24
                                       Plaintiffs’ representations, the redacted portions of the document contain information about one
                                  25
                                       affiliate’s abortion practices, including “the identity of medical institutions that work with PPLA,
                                  26
                                       the numbers of abortions provided broken down into several categories and results of various
                                  27

                                  28   1
                                           This matter is suitable for resolution without a hearing. Civ. L.R. 7-1(b).
                                   1   patient studies.” Jt. Letter 2. This information, which is sensitive and confidential, is not relevant

                                   2   to the claims and defenses at issue in this case.                           ISTRIC
                                                                                                              TES D      TC
                                   3                                                                        TA




                                                                                                                               O
                                                                                                    S




                                                                                                                                U
                                                                                                   ED
                                   4          IT IS SO ORDERED.




                                                                                                                                 RT
                                                                                                                 ORD      ERED




                                                                                               UNIT
                                   5   Dated: February 11, 2019                                         IT IS SO




                                                                                                                                       R NIA
                                   6                                                       ______________________________________
                                                                                                         Donna M. Ryu . Ryu
                                                                                                               onna M Judge




                                                                                               NO
                                   7
                                                                                                        dge DMagistrate




                                                                                                                                       FO
                                                                                                      JuStates
                                                                                                 United




                                                                                                RT




                                                                                                                                   LI
                                   8
                                                                                                        ER




                                                                                                   H




                                                                                                                               A
                                                                                                             N                     C
                                                                                                                               F
                                   9                                                                             D IS T IC T O
                                                                                                                       R
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
